Title: To Benjamin Franklin from William Lee, 9 April 1778
From: Lee, William
To: Franklin, Benjamin


Dear Sir.
Frankfort sur le Main. April 9. 1778.
By intelligence receiv’d here I find that the presence of any one on our part at Berlin will not be of any use, in the present moment and that we must wait a little longer before any favourable operations can be carried on there, so that the Vienna scheme will be prosecuted and if you can aid the operations there by any information or advice I trust you will do it. Letters for me under cover to Messrs. Bethman frere Banquiers here, or to Messrs. J. G. Schuller et Companie Banquiers a Vienne, will come safe. My intelligence from England as late as the 1st. of this month, says that War will not be declared until Burgoyne and his troops are got safe, least they should be intercepted. On the supposition that War is inevitable I do not know a better stroke than to send La Motte Picket with 6 Ships of the Line and 3 or 4 frigates well mann’d to Boston, there to be join’d by such arm’d vessels as are ready and taking on board 1000 or 1500 Soldiers go immediately to Hallifax which must fall into their hands directly with all the Naval stores to supply the whole British fleet in America which would be a heavy stroke and I think the success would be infallible if conducted with Secresy, and put in execution with alacrity and expedition. Advice should be sent as soon as possible to the Board of War at Boston to be in a certain manner provided and in such a time for a secret expedition. If the Court of France has any scruples about takeing such a step in its own Name the thing might be easily cover’d by letting the Ships sail from Boston under Congress Orders and under Congress Commissions. If this plan strikes you as it does me I have no doubt of your laying it before the proper Minister. Mrs. L. desires me to present her best wishs and regards to you and I am Dear Sir Your most Obliged and Obedient Humble Servant
W: Lee

P.S. If you prosecute the scheme of borrowing money, it seems very likely that something considerable may be done here and at Leipsieg, and if I can be of any use, you know I am always ready to do what is in my power for the benefit of our common Country.
Honble Benja. Franklin Esqr.

